In an action to recover a real estate brokerage commission, the defendants appeal from an order of the Supreme Court, Nassau County (Kutner, J.), rendered April 24, 1987, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the brokerage agreement at issue conferred upon the plaintiff an exclusive right to sell, entitling it to receive a commission for any sale within the term of the agreement whether or not the plaintiff brought about the sale (see, Moore & Bowles v Cottrone Dev. Co., 132 AD2d 975; Hess v Kruse, 131 AD2d 545, 546). Since the defendant Yerganian admitted he had authority to enter brokerage agreements on behalf of the defendant corporation, the corporation’s failure to offer any evidence on the limited nature of the agency rendered summary judgment appropriate (see, Zuckerman v City of New York, 49 NY2d 557, 563-564; Federated Adj. Co. v Sobie, 90 AD2d 806). Finally, the defendants failed to raise any issue concerning proof of the plaintiff’s brokerage license before the Supreme Court and as a result, any defense with regard to that issue is unpreserved for appellate review (see, Real Property Law § 442-d; Lister Elec, v Incorporated Vil. of Cedarhurst, 108 AD2d 731, 733; Schoonmaker v State of New York, 94 AD2d 741). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.